                    UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

UNITED STATES OF AMERICA,
                                                        DOCKET NO. 3:16CR161


            V.                                                  ORDER

MONICO URAGA ARANZUBIA


   This MATTER is before the Court on Defendant’s Pro Se Motion to Reduce Sentence
Pursuant to First Step Act 2018.

   Setting Response Deadline for US Attorney as to Defendant. The Government is hereby
ordered to inform the Court of Document 105 – Motion to Reduce Sentence Pursuant to First
Step Act 2018, Responses are due by October 12, 2021.

IT IS SO ORDERED.

                                    Signed: September 9, 2021




     Case 3:16-cr-00161-FDW-DCK Document 106 Filed 09/09/21 Page 1 of 1
